Case 0:21-cv-61016-WPD Document 1 Entered on FLSD Docket 05/13/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

 NEFF MARINE INC.,

         Plaintiff,

                 v.

 JAMES DONNAN, and
 ZACHARY VALLEE,

         Defendants.
                                  /

                                              COMPLAINT
         Plaintiff, Neff Marine Inc., a Florida corporation, sues James Donnan and

 Zachary Vallee, as follows:


                                                PARTIES

         1. Neff Marine Inc. is a Florida corporation with its principal place of

 business located in Broward County, Florida.

         2. James Donnan (“Donnan”) resides in Center, Texas and is sui juris.

         3. Zachary Vallee (“Vallee”) resides in Mobile, Alabama and is sui juris.

                                   JURISDICTION AND VENUE

         4. Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332. Neff

 Marine Inc. is Florida corporation.                Donnan and Vallee reside in Texas and

 Alabama respectively. Therefore, complete diversity exists.

         5. The amount in controversy in this action, exclusive of interest,

 attorney’s fees, and costs, exceeds the jurisdictional minimum of $75,000.00.

                                                      1
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
Case 0:21-cv-61016-WPD Document 1 Entered on FLSD Docket 05/13/2021 Page 2 of 8




         6. Venue in the Southern District of Florida is proper pursuant to 28

 U.S.C. § 1391 because a substantial part of the events and omissions upon

 which the claims alleged herein are based occurred in this District, and the

 Defendants were required to pay Neff Marine Inc. a commission in this District.

                                     GENERAL ALLEGATIONS

         7. On Saturday, April 10, 2021, Donnan telephoned Neff to inquire about

 a particular 42-foot Freeman marine vessel, which Neff had advertised. The

 advertised vessel had already been sold; however, Neff was aware of a different

 42-foot Freeman that was available for purchase. That vessel, known as Geaux

 Time (“Vessel”), was owned by Vallee.

         8. Some weeks before Donnan called Neff, Vallee asked Neff to locate

 prospective buyers for the Vessel. Thus, immediately upon hearing from Donnan

 that he was interested in purchasing a 42-foot Freeman, Neff reached out to

 Vallee to confirm that he still wished to sell his Vessel.

         9. Vallee advised Neff that the Vessel was for sale, and that he wanted to

 net $980,000 in the transaction.

         10.     Neff immediately undertook to arrange an appointment for Donnan

 to see the Vessel. While the parties discussed logistics, Vallee sent Neff a detailed

 list of specifications for the Vessel along with photographs to provide to Donnan,

 which Neff did.

         11.     A showing was arranged for Monday, April 12.

         12.     Meanwhile, on Sunday April 11, Vallee asked Neff to act as his

 broker. Neff agreed, and promptly sent Vallee a Single Client Listing Agreement


                                                      2
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
Case 0:21-cv-61016-WPD Document 1 Entered on FLSD Docket 05/13/2021 Page 3 of 8




 (“Listing Agreement”) for signature. A copy of the Listing Agreement is attached

 as Exhibit A.

         13.     Donnan advised Neff that he wished to make an offer on the Vallee’s

 Vessel of $1,100,000.00. Neff thereupon prepared and sent to Donnan a written

 offer in the form of a Purchase and Sale Agreement (“PSA”), together with wiring

 instructions. A copy of the PSA is attached as Exhibit B.

         14.     Pursuant to the Listing Agreement and the PSA, Neff was entitled to

 a ten percent commission on the sale. Ten percent of the gross sales price is the

 industry standard commission amount in Florida for yacht transactions.

         15.     Vallee assured Neff he would sign the Listing Agreement. Donnan

 likewise told Neff that he would execute the PSA and wire a deposit. Appearing

 eager to establish credibility with Neff, Donnan sent Neff a video of himself

 boarding what appears to be a private jet with the message “So you know I am

 legit my plane and my past boat.”

         16.     Both the PSA and the Listing Agreement identify both Vallee and

 Donnan by name. Thus, upon receipt of the documents, the Defendants learned

 of one another’s identity.

         17.     The next day, April 12, Vallee told Neff “sorry I ended up selling [the

 Vessel] this morning to someone else” who he later identified as “someone from

 Tennessee.”

         18.     At the same time, Donnan told Neff that a “tax issue” precluded him

 from buying a boat in Florida.




                                                      3
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
Case 0:21-cv-61016-WPD Document 1 Entered on FLSD Docket 05/13/2021 Page 4 of 8




         19.     Contrary to what both men told Neff, Donnan purchased the Vessel

 directly from Vallee for one million dollars—the same purchase price brokered

 by Neff, less Neff’s commission.

         20.     Donnan freely admitted to Neff that he purchased the Vessel directly

 from Vallee, and expressed that he believed the commission was simply too much

 for the amount of work done by Neff.

         21.     All conditions precedent to this action have occurred or been waived.

                                        COUNT I
                            Sales Commission (Procuring Cause)

         22.     Neff realleges paragraphs 1 through 21.

         23.     This is an action to recover a commission on the sale of the Vessel,

 procured by Neff.

         24.     Neff was the procuring cause of Donnan’s purchase of the Vessel:

 Neff introduced Donnan to the Vessel and inaugurated negotiations between the

 parties, but was excluded from the transaction by both Vallee and Donnan.

         25.     The sale of the Vessel occurred as a result of Neff’s efforts.

         26.     Neff earned, but was not paid a commission for Donnan’s purchase

 of the Vessel from Vallee.

         27.     As a result of the conduct alleged herein, Neff sustained damages.

         WHEREFORE, Neff demands judgment against the Defendants for

 damages and attorneys’ fees and costs pursuant to the PSA, and reserves the

 right to seek leave to add claims for punitive damages.




                                                      4
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
Case 0:21-cv-61016-WPD Document 1 Entered on FLSD Docket 05/13/2021 Page 5 of 8




                                             COUNT II
                                         Breach of Contract

         28.     Neff realleges paragraphs 1 through 21.

         29.     The parties entered into an agreement for the purchase and sale of

 the Vessel, the terms of which are memorialized in the PSA and the Listing

 Agreement. See Exhibit A.

         30.     Pursuant to the PSA, Donnan agreed to pay Vallee $1,100,000 in

 exchange for title to the Vessel, and Vallee agreed to pay $110,000 to Neff as a

 commission on the sale.

         31.     Vallee failed to pay Neff, and thereby breached the parties’

 agreement.

         32.     Neff has incurred damages as a result of the breach alleged herein.

         WHEREFORE, Neff demands judgment against Vallee for damages and

 attorneys’ fees and costs pursuant to the PSA, and reserves the right to seek

 leave to add claims for punitive damages.

                                             COUNT III
                                         Unjust Enrichment

         33.     Neff realleges paragraphs 1 through 21.

         34.     Neff conferred a benefit to Donnan and Vallee by facilitating the

 purchase and sale of the Vessel. Donnan received the Vessel, and Vallee received

 the purchase funds as a result of Neff’s efforts.

         35.     The Defendants have knowledge of the benefit conferred upon them

 by Neff.




                                                      5
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
Case 0:21-cv-61016-WPD Document 1 Entered on FLSD Docket 05/13/2021 Page 6 of 8




         36.     The Defendants accepted and retained the benefits conferred upon

 them, even though the circumstances are such that it is inequitable for the

 Defendants to retain the benefits conferred upon them without compensating

 Neff for its services.

         WHEREFORE, Neff demands judgment against the Defendants for

 damages and attorneys’ fees and costs pursuant to the PSA, and reserves the

 right to seek leave to add claims for punitive damages.

                                              COUNT IV
                                           Civil Conspiracy

         37.     Neff realleges paragraphs 1 through 21.

         38.     Donnan and Vallee entered into an agreement to deprive Neff of its

 earned commission by excluding it from the purchase and sale of the Vessel,

 which Neff brokered.

         39.     Donnan and Vallee acted on their agreement, closing on the

 transaction brokered by Neff, yet failing to pay Neff the commission to which it

 is entitled.

         40.     As a result of the conduct alleged herein, Neff has sustained

 damages.

         41.     Vallee breached the agreement by failing to pay Neff its commission

 when Vallee sold the Vessel to Donnan.

         42.     As a result of Vallee’s conduct alleged herein, Neff has sustained

 damages.




                                                      6
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
Case 0:21-cv-61016-WPD Document 1 Entered on FLSD Docket 05/13/2021 Page 7 of 8




         WHEREFORE, Neff demands judgment against the Defendants for

 damages and attorneys’ fees and costs pursuant to the PSA, and reserves the

 right to seek leave to add claims for punitive damages.

                                       COUNT V
                 Intentional Interference with Business Relationship

         43.     Neff realleges paragraphs 1 through 21.

         44.     Neff had a business relationship with Vallee. Specifically, Neff was

 authorized to act as Vallee’s broker for the purpose of selling the Vessel to

 Donnan, for which he was entitled to be paid a commission.

         45.     Donnan knew about the relationship between Neff and Vallee.

         46.     Donnan        intentionally       and     unjustifiably       interfered      with     the

 relationship between Neff and Vallee, causing Neff to be deprived of a commission

 on the transaction.

         47.     Donnan interfered with the relationship in order to acquire the

 Vessel at a lower price by avoiding a commission. Donnan’s interference was

 unjustifiable.

         48.     As a result of Donnan’s conduct alleged herein, Neff incurred

 damages.

         WHEREFORE, Neff demands judgment against Donnan for damages and

 attorneys fees and costs pursuant to the PSA, and reserves the right to seek leave

 to add claims for punitive damages.




                                                      7
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
Case 0:21-cv-61016-WPD Document 1 Entered on FLSD Docket 05/13/2021 Page 8 of 8




 Dated: May 11, 2021.

                                                           MAURO LAW P.A.


                                                           /s/ C. Cory Mauro
                                                           C. Cory Mauro
                                                           Florida Bar No. 384739
                                                           1001 Yamato Road, Suite 401
                                                           Boca Raton, FL 33431
                                                           cory@maurolawfirm.com
                                                           service@maurolawfirm.com




                                                      8
 MAURO LAW | 1001 YAMATO ROAD, SUITE 401 | BOCA RATON, FLORIDA 33431 | 561.202.1992 | WWW.MAUROLAWFIRM.COM
